J. S71033/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF:                          :     IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                                             :
                                             :
R.D.,                                        :
                                             :
                          Appellant          :
                                             :     No. 944 MDA 2014


                  Appeal from the Order Entered May 14, 2014
                 In the Court of Common Pleas of Centre County
                         Civil Division No(s).: 2002-1621

BEFORE: FORD ELLIOTT, P.J.E., PANELLA, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED DECEMBER 18, 2014

        Appellant, R.D.,1 appeals from the order entered in the Centre County

Court of Common Pleas committing him to inpatient treatment at the

Meadows Psychiatric Center with subsequent transfer to Danville State

Hospital or another facility approved by his treatment team and Centre

County Mental Health and Intellectual Disabilities (“MH/ID”) for a period not

to exceed 180 days.2       Appellant contends the evidence presented at the




*
    Former Justice specially assigned to the Superior Court.
1
    Appellant is represented in this appeal by the Public Defender’s Office.
2
   Appellant purported to appeal from both the May 14, 2014 order
involuntarily committing him for impatient treatment and from the May 16,
2014 order denying his petition for review of certification to involuntary
inpatient treatment. We note that the appeal properly lies from the May
J. S71033/14


mental health commitment hearing was insufficient to compel his involuntary

commitment for psychiatric treatment. We affirm.

        Appellant has a history of prior commitments in Centre County.   On

July 5, 2002, Appellant was committed to a psychiatric facility for a period

not to exceed ninety days.        Order, 7/5/02.   On December 13, 2010,

following a Section 73033 hearing, Appellant was committed to inpatient



14th order and have amended the caption accordingly. See In re W.A., 91
A.3d 702, 703-04 (Pa. Super. 2014).

      Although Appellant’s commitment pursuant to the instant order
expired on October 1, 2014,

           we note that this case presents a live controversy . . . .
           This is so “because involuntary commitment affects an
           important liberty interest, and because by their nature
           most involuntary commitment orders expire before
           appellate review is possible.” “[W]ere we to dismiss such
           appeals as moot, the challenged procedure could continue
           yet its propriety would evade our review.”

See In re Woodside, 699 A.2d 1293, 1296 (Pa. Super. 1997). Thus, the
instant appeal is properly before us. Id.
3
    Section 7303 provides:

           Extended involuntary emergency treatment certified
           by a judge or mental health review officer─not to
           exceed twenty days

           (a) Persons Subject to Extended Involuntary
           Emergency      Treatment.─Application      for  extended
           involuntary emergency treatment may be made for any
           person who is being treated pursuant to section 302
           whenever the facility determines that the need for
           emergency treatment is likely to extend beyond 120 hours.
           The application shall be filed forthwith in the court of



                                     -2-
J. S71033/14


treatment for a period not to exceed twenty days.         Order, 12/13/10.    On

March 4, 2013, following a Section 73044 hearing, the court ordered

Appellant to be committed to inpatient treatment for a period not to exceed

ninety days. Order, 3/4/13. On January 29, 2014, following a Section 7303

hearing, the court ordered Appellant to be committed to inpatient treatment

for a period not to exceed twenty days. Order, 1/29/14. On February 24,

           common pleas, and shall state the grounds on which
           extended emergency treatment is believed to be
           necessary. The application shall state the name of any
           examining physician and the substance of his opinion
           regarding the mental condition of the person.

50 P.S. § 7303 (footnote omitted).
4
    Section 7304 provides:

           Court-ordered involuntary treatment not to exceed
           ninety days

           (a) Persons for Whom Application May be Made.─(1)
           A person who is severely mentally disabled and in need of
           treatment, as defined in section 301(a), may be made
           subject to court-ordered involuntary treatment upon a
           determination of clear and present danger under section
           301(b)(1) (serious bodily harm to others), or section
           301(b)(2)(i) (inability to care for himself, creating a
           danger of death or serious harm to himself), or
           301(b)(2)(ii) (attempted suicide), or 301(b)(2)(iii) (self-
           mutilation).

50 P.S. § 7304(a).      Section 7301(a) provides: “A person is severely mentally
disabled when, as      a result of mental illness, his capacity to exercise self-
control, judgment      and discretion in the conduct of his affairs and social
relations or to care   for his own personal needs is so lessened that he poses a
clear and present      danger of harm to others or to himself.” 50 P.S. §
7301(a).




                                       -3-
J. S71033/14


2014, following a Section 7304 hearing, the court ordered Appellant to be

committed for a period not to exceed ninety days. Order, 2/24/14.

        On May 8, 2014, Meadows Psychiatric Centre filed a petition for an

additional period of court-ordered involuntary treatment pursuant to

Section 7305 of the Mental Health Procedures Act (“MHPA”) for 180 days.5

A hearing was held on May 9, 2014.           Muhammad Qamar, M.D., a staff

psychiatrist for The Meadows and treating psychiatrist for Appellant,

testified as an expert in the field of psychiatry. N.T., 5/9/14, at 5-6. Dr.

Qamar opined that Appellant was a danger to himself and others. Id. at 7.

Appellant is loud, angry, and paranoid such that he refuses to speak with

staff members and does not want to take his medication.        Id.   Appellant

takes Risperdal and Lithium. Id. at 9. Dr. Qamar explained that Appellant


5
    Section 7305 provides, in pertinent part:

           At the expiration of a period of court-ordered involuntary
           treatment under section 304(g) or this section, the court
           may order treatment for an additional period upon the
           application of the county administrator or the director of
           the facility in which the person is receiving treatment.
           Such order shall be entered upon hearing on findings as
           required by sections 304(a) and (b), and the further
           finding of a need for continuing involuntary treatment as
           shown by conduct during the person’s most recent period
           of court-ordered treatment.      The additional period of
           involuntary treatment shall not exceed 180 days . . . .

50 P.S. § 7305(a). Section 7304(g) provides, in pertinent part: “(g)
Duration of Court-ordered Involuntary Treatment.─(1) A person may
be made subject to court-ordered involuntary treatment under this section
for a period not to exceed 90 days . . . .” 50 P.S. § 7304(g).



                                       -4-
J. S71033/14


did not want to take any other medications and controls his treatment

himself. Id. Appellant does not have a place to live. Id. Dr. Qamar opined

Appellant’s “diagnosis is bipolar type 2.”         Id.   He responded in the

affirmative when asked whether there would be a reasonable probability if

Appellant did not have treatment, “it would lead to death, disability or

serious physical debilitation within 30 days[.]”    Id. at 7-8.   Appellant was

not cooperating at Meadows and Dr. Qamar opined that the only facility that

could help him was a state hospital and he would be transferred as soon as a

bed became available. Id. at 8. He opined that Appellant was “psychotic,

delusional, paranoid, unable to care for himself and risk (sic) of hurting

himself and others.” Id. at 14.

      Appellant testified that he did not want to take any medications other

than Risperdal and Lithium and that he believed he could live independently.

Id. at 17.

      On May 14, 2014, following a Section 7305 hearing, the court entered

an order directing that Appellant “be committed to inpatient treatment at

Meadows Psychiatric Center with subsequent transfer to Danville State

Hospital or other facility approved his treatment team and Centre County

MH/ID for a period not to exceed one hundred eighty (180) days.” Order,

5/14/14. On May 16th, Appellant filed a Petition for Review of Certification

to Involuntary Inpatient Mental Health Treatment.        The court denied the

petition.    Order, 5/16/14.   This timely appeal followed.   Appellant filed a



                                      -5-
J. S71033/14


court-ordered Pa.R.A.P. 1925(b) statement of errors complained of on

appeal and the trial court filed a responsive opinion.

        Appellant raises the following issue for our review:

           1. Whether the trial court lacked clear and convincing
           evidence from which it could conclude that Appellant
           suffered from a mental illness and presented a danger to
           himself or others so as to compel his involuntary treatment
           and loss of liberty under the [MHPA]?

Appellant’s Brief at 5.

        Appellant contends that the evidence was insufficient to compel him to

undergo involuntary psychiatric treatment because the evidence did not

show that within the past 30 days he was a clear and present danger to

others or to himself, pursuant to Sections 7301(b)(1)6 and (b)(2).7 Id.


6
    Section 7301(b)(1) provides, in pertinent part:

           Clear and present danger to others shall be shown by
           establishing that within the past 30 days the person has
           inflicted or attempted to inflict serious bodily harm on
           another and that there is a reasonable probability that
           such conduct will be repeated. . . . For the purpose of this
           section, a clear and present danger of harm to others may
           be demonstrated by proof that the person has made
           threats of harm and has committed acts in furtherance of
           the threat to commit harm.

50 P.S. § 7301(b)(1).
7
    Section 7301(b)(2) provides, in pertinent part:

           [T]he person has acted in such manner as to evidence that
           he would be unable, without care, supervision and the
           continued assistance of others, to satisfy his need for
           nourishment, personal or medical care, shelter, or self-



                                       -6-
J. S71033/14


at 13 (emphasis added).         Appellant argues there was no clear and

convincing evidence that he was a danger to himself or others. He reasons,

“The doctor’s concerns that he might be homeless, might stop taking even

the Lithium (which is helping him, but also might be causing his hand

tremors)[8] and will not speak with psychiatric staff, does not establish that

he is such a danger to himself . . . .” Id. at 15-16.

      In Commonwealth v. Romett, 538 A.2d 1339 (Pa. Super. 1988),

this Court addressed the issue of the sufficiency of the evidence to support a

period of additional involuntary psychiatric commitment pursuant to Section

7305. In Romett, the patient argued the evidence “was insufficient in that

it did not establish that [she] had, within thirty days before the hearing,

inflicted or attempted to inflict serious bodily injury on another” pursuant to

Section 7301(b).     Id. at 1341 (emphasis added).      This Court found the

patient’s reliance on Section 7301 was “misplaced.” Id.

      The Romett Court held the evidence was sufficient and opined:

            Section 7305 provides that, at the expiration of a period
         of court-ordered involuntary treatment, the court may

         protection and safety, and that there is a reasonable
         probability that death, serious bodily injury or serious
         physical debilitation would ensue within 30 days unless
         adequate treatment were afforded under this act[.]

50 P.S. § 7301(b)(2).
8
 We note that Dr. Qamar testified he wanted to reduce Appellant’s Lithium
dosage because of the tremors, but Appellant did not agree to reduce the
dosage. N.T. at 10.



                                     -7-
J. S71033/14


       order treatment for an additional period. This order must
       be entered upon a hearing on the findings required by §
       7304(a) and (b) and on the “further finding of a need for
       continuing involuntary treatment as shown by conduct
       during the person's most recent period of court-ordered
       treatment.”    [50 P.S. § 7305(a)].       The applicable
       paragraph of § 7304(a) referred to in § 7305 provides as
       follows:

          “(2) Where a petition is filed for a person already
          subject to involuntary treatment, it shall be sufficient to
          represent, and upon hearing to reestablish, that [(1)]
          the conduct originally required by section [7301] in fact
          occurred, and that [(2)] his condition continues to
          evidence a clear and present danger to himself or
          others. In such an event, it shall not be necessary
          to show the reoccurrence of dangerous conduct,
          either harmful or debilitating, within the past 30
          days.”

       [50 P.S. § 7304(a)(2)] (emphasis added).

          Thus, in order for a person to be recommitted for
       an additional period of treatment, it need not be
       established that the person has inflicted or
       attempted to inflict serious bodily harm upon
       another within the past thirty days, as required for the
       original commitment. The Act specifically states that on
       recommitment it is not necessary to show that the patient
       committed an overt act within 30 days of the hearing. It
       is necessary however for the court to find that within the
       patient’s most recent period of institutionalization, the
       patient’s conduct demonstrated the need for continuing
       involuntary treatment, Section 7305(a); i.e. his condition
       continues to evidence a clear and present danger to
       himself or others, Section 7304(a).

          Thus, under the Act, in order to assess the patient’s
       condition, a patient’s overall conduct, diagnosis and
       prognosis may be considered. Recommitment does not
       require that the patient do specific acts within 30 days of
       the hearing that show he was a danger to himself or to
       others. The Act specifically provides, “it shall not be
       necessary to show the reoccurrence of dangerous conduct


                                   -8-
J. S71033/14


        ...” section 7304(a). The proper question is not whether
        appellant’s recent assaults involved an attempt to inflict
        serious bodily harm. The proper question which the
        trial court did address was whether appellant’s
        condition continued to evidence clear and present
        danger that such acts could occur.

            The Act also requires that upon recommitment it “shall
        be sufficient to represent, and upon hearing to reestablish,
        that the conduct originally required, under Section [7301-
        initial commitment] in fact occurred.” Section 7304(a).
        We do not read this provision as requiring that the grounds
        for the original commitment must be relitigated at each
        recommitment hearing. Such a requirement would be an
        enormous waste of resources and would create
        redundancy. We find that this provision is satisfied as long
        as the patient’s commitment history shows that the
        requisite behavior occurred in the past . . . .

Id. at 1341-42 (citations omitted and some emphases added).

     Instantly, the trial court opined:

        The [c]ourt was required to determine “whether
        [A]ppellant’s condition continued to evidence clear
        and present danger that such acts could occur.” To
        do so, the Court listened to the recording of the May 9,
        2014 hearing held at The Meadows in Centre County,
        Pennsylvania.     The staff psychiatrist of The Meadows
        testified credibly that he has been treating Appellant since
        February 2014, and that since that time, Appellant has
        continued to be a danger to himself and others. Further,
        Appellant is paranoid, psychotic, and delusional.         He
        isolates himself, refuses to speak to others to take his
        medication, refuses to cooperate with his treatment, and
        cannot provide for his basic care without the help of
        others. Appellant requires inpatient treatment as the least
        restrictive possible form of treatment in order to prevent
        him from harming himself or others.

Trial Ct. Op., 6/24/14, at 2 (citation omitted). We agree.




                                     -9-
J. S71033/14


      Instantly, Appellant, like the appellant in Romett, argued the evidence

for his continued involuntary commitment was insufficient because Sections

7301(b)(1) and (2) were not satisfied.        This is not the proper inquiry for

continued commitment under Section 7305. Romett, 538 A.2d at 1341-42.

The trial court addressed the proper inquiry and determined Appellant’s

conduct demonstrated the need for continuing involuntary treatment. See

id. Accordingly, we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/18/2014




                                     - 10 -